Exhibit 10.2

APTARGROUP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT

AptarGroup, Inc., a Delaware corporation (the “Company”), hereby grants
[FIRSTNAME] [LASTNAME] (the “Employee”) as of _________, ____ (the “Grant
Date”), pursuant to Section 6(d) of the AptarGroup, Inc. 2016 Equity Incentive
Plan (the “Plan”), a restricted stock unit award (the “Award”) of [UNITS
GRANTED] restricted stock units, upon and subject to the restrictions, terms and
conditions set forth below.  Capitalized terms not defined herein shall have the
meanings specified in the Plan.

1.Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Employee shall accept this Agreement by executing it in the space
provided below and returning it to the Company.

2.Restriction Period and Vesting.  (a)  The Award shall vest (i) with respect to
[INSERT NUMBER OF UNITS] restricted stock units subject to the Award on _______,
____, an additional [INSERT NUMBER OF UNITS] restricted stock units subject to
the Award on _______, ____, and the remaining [INSERT NUMBER OF UNITS]
restricted stock units subject to the Award on _______, ____, or (ii) as
otherwise provided pursuant to this Section 2 (the “Restriction Period”).

(b)If the Employee’s employment by the Company terminates by reason of
retirement, the Award shall continue to vest in accordance with Section 2(a)(i)
or earlier pursuant to Section 2(e) hereof; provided, however, that if the
Employee dies after such Employee’s termination of employment by reason of
retirement, the portion of the Award, if any, which is not vested as of the date
of death shall become fully vested as of the date of death.  For purposes of
this Agreement, “retirement” shall mean termination of employment, other than
for permanent disability or death, either (i) at or after age 55 after a minimum
of ten years of employment with the Company or (ii) at or after age 65.  For
purposes of this Section 2(b) only, employment with an entity or business
acquired by the Company shall be deemed to be employment with the Company.

(c)Upon the Employee’s permanent disability or death, the Award shall become
fully vested as of the date of the Employee’s permanent disability or death, as
the case may be.  For purposes of this Agreement, “permanent disability” shall
mean that the Employee either (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, is receiving income replacement benefits for a period
of not less than six (6) months under an accident and health plan covering
employees of the Employee’s employer.

(d)If the Employee’s employment by the Company terminates for any reason other
than retirement, permanent disability or death, the portion of the Award, if
any, which is not

 

--------------------------------------------------------------------------------

 



vested as of the effective date of the Employee’s termination of employment
shall be forfeited and cancelled by the Company. 

(e)(1)  In the event of a Change in Control, the Award shall immediately vest in
full, except as otherwise provided in the last sentence of Section 2(e)(2)
hereof.

(2)In the event of a Change in Control pursuant to paragraph (3) or (4) of
Appendix A to the Plan, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements):

(i)require that shares of stock of the corporation resulting from such Change in
Control, or a parent corporation thereof, be substituted for some or all of the
Shares (as defined in Section 3) issuable pursuant to the Award, as determined
by the Board of Directors; and/or

(ii)require the Award, in whole or in part, to be surrendered to the Company by
the Employee and to be immediately cancelled by the Company, and provide for the
Employee to receive a cash payment in an amount not less than the amount
determined by multiplying the number of restricted stock units subject to the
Award immediately prior to such cancellation (but after giving effect to any
adjustment pursuant to Section 7(b) of the Plan in respect of any transaction
that gives rise to such Change in Control), by the highest per share price
offered to holders of Common Stock in any transaction whereby the Change in
Control takes place.

Notwithstanding the foregoing provisions of Sections 2(e)(1) and 2(e)(2), in the
event that (A) the Award constitutes the payment of nonqualified deferred
compensation within the meaning of Section 409A of the Code, and (B) the Change
in Control does not constitute a “change in control event” within the meaning of
Section 409A of the Code, the Award shall not immediately vest upon such Change
in Control, but instead shall vest and be payable in the shares of stock
substituted, as determined by the Board of Directors pursuant to Section
2(e)(2)(i) hereof, for the Shares (as defined in Section 3 hereof) issuable
pursuant to the Award, or the Award shall vest and be payable in cash, as
determined by the Board of Directors pursuant to Section 2(e)(2)(ii) hereof, in
either case in accordance with the vesting schedule set forth in clause (i) of
Section 2(a) hereof, regardless of whether the Employee continues to be employed
by the Company, or earlier pursuant to Section 2(c) hereof.

(3)The Company may, but is not required to, cooperate with the Employee if the
Employee is subject to Section 16 of the Exchange Act to assure that any cash
payment or substitution in accordance with the foregoing to the Employee is made
in compliance with Section 16 and the rules and regulations thereunder.

3.Conversion of Restricted Stock Units and Issuance of Shares.    Upon the
vesting of all or any portion of the Award in accordance with Section 2 hereof,
one share of the Company’s Common Stock, $0.01 par value, shall be issuable for
each restricted stock unit that vests on such date (the “Shares”), subject to
the terms and provisions of the Plan and this Agreement.  Thereafter, the
Company will transfer such Shares to the Employee upon satisfaction of any
required tax withholding obligations.  No fractional shares shall be issued
under this Agreement.

2

--------------------------------------------------------------------------------

 



4.Rights as a Stockholder.  The Employee shall not be entitled to any privileges
of ownership (including any voting rights or rights with respect to dividends
paid on the Common Stock) with respect to any of the Shares issuable under the
Award unless and until, and only to the extent, the Award is settled by the
issuance of such Shares to the Employee.

5.Termination of Award.  In the event that the Employee shall forfeit all or a
portion of the restricted stock units subject to the Award, the Employee shall
promptly return this Agreement to the Company for cancellation.  Such
cancellation shall be effective regardless of whether the Employee returns this
Agreement.

6.Additional Terms and Conditions of Award. 

6.1Nontransferability of Award.  During the Restriction Period, the restricted
stock units subject to the Award and not then vested may not be transferred by
the Employee other than by will, the laws of descent and distribution or
pursuant to Section 7(a) of the Plan on a beneficiary designation form approved
by the Company.  Except as permitted by the foregoing, during the Restriction
Period, the restricted stock units subject to the Award and not then vested may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.  Any such attempted sale, transfer,
assignment, pledge, hypothecation or encumbrance, or other disposition of such
restricted stock units shall be null and void.

6.2Withholding Taxes.  As a condition precedent to the delivery to the Employee
of any of the Shares subject to the Award or upon the Employee’s satisfaction of
the retirement eligibility conditions set forth in Section 2(b), the Employee
shall, upon request by the Company, pay to the Company (or shall cause a
broker-dealer on behalf of the Employee to pay to the Company) such amount of
cash as the Company may be required, under all applicable federal, state, local
or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to the Award.  If
the Employee shall fail to advance the Required Tax Payments after request by
the Company, the Company may, in its discretion, deduct any Required Tax
Payments from any amount then or thereafter payable by the Company to the
Employee.

6.3Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the Shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the restricted stock
units or the delivery of the Shares hereunder, the Shares subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company.  The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval.

6.4Issuance of Shares.  Subject to Sections 6.2 and 6.3, within 30 days after
the vesting of the Award, in whole or in part, the Company shall issue or cause
to be issued in the Employee’s name (or such other name as is acceptable to the
Company and designated in writing by the Employee) the vested Shares.  Such
issuance shall be evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company (or,

3

--------------------------------------------------------------------------------

 



alternatively at the discretion of the Company, a certificate or certificates
may be registered in the Employee’s name).  The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such delivery,
except as otherwise provided in Section 6.2.

6.5Award Confers No Rights to Continued Employment.  In no event shall the
granting of the Award or its acceptance by the Employee give or be deemed to
give the Employee any right to continued employment by the Company or any
Affiliate of the Company.

6.6Decisions of Board or Committee.  The Board of Directors of the Company or
the Committee shall have the right to resolve all questions which may arise in
connection with the Award.  Any interpretation, determination or other action
made or taken by the Board of Directors or the Committee regarding the Plan or
this Agreement shall be final, binding and conclusive.

6.7Company to Reserve Shares.  The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of it authorized but unissued shares of Common Stock, shares of Common Stock
equal to the full number of unvested restricted stock units subject to the Award
from time to time.

6.8Agreement Subject to the Plan; Section 409A of the Code.  This Agreement is
subject to the provisions of the Plan (including the adjustment provision set
forth in Section 7(b) thereof) and shall be interpreted in accordance
therewith.  The Employee hereby acknowledges receipt of a copy of the
Plan.  This Agreement shall be interpreted and construed in a manner that avoids
the imposition of taxes and other penalties under Section 409A of the Code.  The
Company reserves the right to amend this Agreement to the extent it determines
in its sole discretion such amendment is necessary or appropriate to comply with
applicable law, including but not limited to Section 409A of the
Code.  Notwithstanding the foregoing, under no circumstances shall the Company
be responsible for any taxes, penalties, interest or other losses or expenses
incurred by the Employee due to any failure to comply with Section 409A of the
Code.

7.Miscellaneous Provisions.

7.1Meaning of Certain Terms.  As used herein, the term “vest” shall mean no
longer subject to forfeiture and all rights hereunder shall be deemed to be
vested.  As used herein, employment by the Company shall include employment by
an Affiliate of the Company.

7.2Successors.  This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Employee, acquire any rights hereunder in accordance with
this Agreement or the Plan.

7.3Notices.  All notices, requests or other communications provided for in this
Agreement shall be made in writing by (a) actual delivery to the party entitled
thereto, (b) mailing to the last known address of the party entitled thereto,
via certified or registered mail, return receipt requested or (c) telecopy with
confirmation of receipt.  The notice, request or other communication shall be
deemed to be received, in the case of actual delivery, on the date of its actual
receipt by the party entitled thereto, in the case of mailing, on the tenth
calendar day following the date of such mailing, and in the case of telecopy, on
the date of confirmation of

4

--------------------------------------------------------------------------------

 



receipt; provided, however, that if a notice, request or other communication is
not received during regular business hours, it shall be deemed to be received on
the next succeeding business day of the Company.

7.4Governing Law.  This Agreement and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to conflicts of laws principles.

 

 

APTARGROUP, INC.

 

 

 

 

 

By:

Stephen J. Hagge

 

 

President and Chief Executive Officer

 

 



5

--------------------------------------------------------------------------------

 



 

 

Appendix A

 

to AptarGroup, Inc.

 

Restricted Stock Unit Award

 

Agreement for Employees

 

APTARGROUP, INC.

2016 Equity Incentive Plan

 

NAME:[FIRSTNAME] [LASTNAME]

 

GRANT DATE:  [GRANTDATE]

 

UNITS GRANTED:  [UNITS GRANTED]



ACCEPTANCE & BENEFICIARY DESIGNATION FORM

Capitalized terms not defined herein shall have the meanings specified in the
AptarGroup Inc. Restricted Stock Unit Award Agreement, dated as of _______, ____
(the “Agreement”), and the AptarGroup, Inc. 2016 Equity Incentive Plan.

 

1. Acceptance.

The Employee hereby accepts the Agreement this ____ day of ______________, 2016.

 

2.Beneficiary Designation.

You may designate a primary beneficiary and a secondary beneficiary.  You can
name more than one person as a primary or secondary beneficiary.  For example,
you may wish to name your spouse as primary beneficiary and your children as
secondary beneficiaries.  Your secondary beneficiary(ies) will receive nothing
if any of your primary beneficiaries survive you.  All primary beneficiaries
will share equally unless you indicate otherwise.  The same rule applies for
secondary beneficiaries.

 

Designate Your Beneficiary(ies):

 

 

 

Primary Beneficiary(ies):

 

 

 

 

 

 

 

 

 

 

 

 

 

Secondary Beneficiary(ies):

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



I certify that my designation of beneficiary set forth above is my free act and
deed.

 

3. Receipt of Prospectus.

 

I certify that I have received a copy of the Prospectus accompanying the 2016
Equity Incentive Plan. 

 

 

 

 

 

Employee’s Signature

 

 

 

 

 

Date

 

 

2

--------------------------------------------------------------------------------